DETAILED ACTION
	Claims 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/21 has been considered by the examiner.

Drawings
The drawings were received on 4/28/21.  These drawings are acceptable.

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 12 of claim 6 uses the phrase “based on of the first data”.  The examiner expects applicant intended this to read “based on the first data”.  Appropriate correction is required.
Claims 10 and 18 appear to have a typo based on paragraph [0043] original specification, where claim 10 recites “N>2P-P-1” the specification states “N>2P-P-1”.

Double Patenting


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of prior U.S. Patent No. 11,023,323. This is a statutory double patenting rejection.
17242636 Present application
U.S. Patent No. 11,023,323
1. An apparatus, comprising: a parity memory component associated with a data memory component enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; and a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word during signal processing, the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data.
1. An apparatus, comprising: a parity memory component associated with a data memory component enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; and a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word during signal processing, the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data.     
2. The apparatus of claim 1, in which the plurality of groups are non- overlapping groups of memory words in which a single soft error can affect only one memory word per group.
2. The apparatus of claim 1, in which the plurality of groups are non-overlapping groups of memory words in which a single soft error can affect only one memory word per group.
3. The apparatus of claim 1, in which the signal processing is configured to write and read each memory word of a plurality of memory words of the data memory such that for each write of a data to a memory word location (or address or position) of the plurality of memory words, group parity bits corresponding to a group of the memory words are updated based on the data and a single read of the data from the memory word location (or address or position) is performed in which the group parity bits are updated based on the data.
3. The apparatus of claim 1, in which the signal processing is configured to write and read each memory word of a plurality of memory words of the data memory such that for each write of a data to a memory word location (or address or position) of the plurality of memory words, group parity bits corresponding to a group of the memory words are updated based on the data and a single read of the data from the memory word location (or address or position) is performed in which the group parity bits are updated based on the data.
4. The apparatus of claim 3, in which the parity management component is coupled to receive a parity enable flag indicating whether or not parity updates are enabled, and in which the signal processing is configured to manage the parity enable flag to ensure that for each write of a data to a memory word location (or address or position) with parity updates enabled, a single read of the data from the memory word location (or address or position) is performed with parity updates enabled.
4. The apparatus of claim 3, in which the parity management component is coupled to receive a parity enable flag indicating whether or not parity updates are enabled, and in which the signal processing is configured to manage the parity enable flag to ensure that for each write of a data to a memory word location (or address or position) with parity updates enabled, a single read of the data from the memory word location (or address or position) is performed with parity updates enabled.
5. The apparatus of claim 1, in which 
the apparatus is a radar system and at least one digital signal received by the apparatus is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels of the radar system, each receive channel configured to receive a reflected signal from transmission of a frame of chirps and to generate a digital IF signal of samples of the reflected signal.
    5. The apparatus of claim 1, in which the apparatus is a radar system and at least one digital signal received by the apparatus is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels of the radar system, each receive channel configured to receive a reflected signal from transmission of a frame of chirps and to generate a digital IF signal of samples of the reflected signal. 
6. The apparatus of claim 5, in which the signal processing is configured to: 
write first data corresponding to the plurality of digital IF signals into a plurality of memory word locations (or addresses or positions) in the data memory, in which, for each memory word of the plurality of memory word locations (or addresses or positions), the parity management component updates the group parity bits in the plurality of parity bits corresponding to a group of the memory words based on the first data written in the memory word locations (or addresses or positions); and 
read the first data from the plurality of memory word locations (or addresses or positions), in which, for each memory word of the plurality of memory word locations (or addresses or positions), the parity management component updates the group parity bits corresponding to the group of the memory words based on of the first data read from the memory word locations (or addresses or positions).
6. The apparatus of claim 5, in which the signal processing is configured to:
 write first data corresponding to the plurality of digital IF signals into a plurality of memory word locations (or addresses or positions) in the data memory, in which, for each memory word of the plurality of memory word locations (or addresses or positions), the parity management component updates the group parity bits in the plurality of parity bits corresponding to a group of the memory words based on the first data written in the memory word locations (or addresses or positions); and 
read the first data from the plurality of memory word locations (or addresses or positions), in which, for each memory word of the plurality of memory word locations (or addresses or positions), the parity management component updates the group parity bits corresponding to the group of the memory words based on of the first data read from the memory word locations (or addresses or positions).
7. The apparatus of claim 6, in which the signal processing is configured to: 
write second data corresponding to the plurality of digital IF signals into the plurality of memory word locations (or addresses or positions) in the data memory, in which for each memory word in the plurality of memory word locations (or addresses or positions), group parity bits corresponding to the group of the memory words are updated based on the second data written into the memory word location (or address or position); 
read the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated based on the second data read from the memory word location (or address or position); and 
perform signal processing on the second data to generate the first data.
7. The apparatus of claim 6, in which the signal processing is configured to: 
write second data corresponding to the plurality of digital IF signals into the plurality of memory word locations (or addresses or positions) in the data memory, in which for each memory word in the plurality of memory word locations (or addresses or positions), group parity bits corresponding to the group of the memory words are updated based on the second data written into the memory word location (or address or position); 
read the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated based on the second data read from the memory word location (or address or position); and 
perform signal processing on the second data to generate the first data. 
8. The apparatus of claim 1, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
8. The apparatus of claim 1, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
9. The apparatus system of claim 1, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
9. The apparatus system of claim 1, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
10. The apparatus of claim 9, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
10. The apparatus of claim 9, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1. 
11. The apparatus of claim 9, in which the parity management component is configured to determine a subset of group parity bits corresponding to a memory word of a group based on ordinality of the memory word in the group.
11. The apparatus of claim 9, in which the parity management component is configured to determine a subset of group parity bits corresponding to a memory word of a group based on ordinality of the memory word in the group.
12. The apparatus of claim 11, in which the parity management component includes a parity identification circuit configured to determine the subset of group parity bits corresponding to a memory word of a group, the parity identification circuit including: 
a first component coupled to receive a binary representation of the ordinality of the memory word, the first component configured to output a first binary representation of an index of a left most non-zero bit of the binary representation of the ordinality; 
a first adder coupled to the first component to receive the first binary representation and coupled to receive the binary representation of the ordinality, the first adder configured to output a second binary representation of a sum of the first binary representation and the binary representation of the ordinality; 
a second component coupled to the first adder to receive the second binary representation, the second component configured to output a third binary representation of an index of a left most non-zero bit of the second binary representation; and 
a second adder coupled to the second component to receive the third binary representation and coupled to receive the binary representation of the ordinality, the second adder configured to output a fourth binary representation of a sum of the third binary representation and the binary representation of the ordinality.
12. The apparatus of claim 11, in which the parity management component includes a parity identification circuit configured to determine the subset of group parity bits corresponding to a memory word of a group, the parity identification circuit including: 
a first component coupled to receive a binary representation of the ordinality of the memory word, the first component configured to output a first binary representation of an index of a left most non-zero bit of the binary representation of the ordinality; 
a first adder coupled to the first component to receive the first binary representation and coupled to receive the binary representation of the ordinality, the first adder configured to output a second binary representation of a sum of the first binary representation and the binary representation of the ordinality; 
a second component coupled to the first adder to receive the second binary representation, the second component configured to output a third binary representation of an index of a left most non-zero bit of the second binary representation; and 
a second adder coupled to the second component to receive the third binary representation and coupled to receive the binary representation of the ordinality, the second adder configured to output a fourth binary representation of a sum of the third binary representation and the binary representation of the ordinality.
13. A method for data memory protection in an apparatus, the method comprising: dividing memory words of a data memory of the apparatus into a plurality of groups, in which a plurality of parity bits associated with the data memory includes a set of group parity bits for each group of the plurality of groups; and 
performing signal processing on a least one digital signal received by the apparatus, in which each memory word of a plurality of memory words of the data memory is written and read such that for each write of data to a memory word location (or address or position) of the plurality of memory words, group parity bits corresponding to a group of the memory word locations (or addresses or positions) are updated based on the data and a single read of the data from the memory word is performed in which the group parity bits are updated based on the read data.
13. A method for data memory protection in an apparatus, the method comprising: dividing memory words of a data memory of the apparatus into a plurality of groups, in which a plurality of parity bits associated with the data memory includes a set of group parity bits for each group of the plurality of groups; and 
performing signal processing on a least one digital signal received by the apparatus, in which each memory word of a plurality of memory words of the data memory is written and read such that for each write of data to a memory word location (or address or position) of the plurality of memory words, group parity bits corresponding to a group of the memory word locations (or addresses or positions) are updated based on the data and a single read of the data from the memory word is performed in which the group parity bits are updated based on the read data.
14. The method of claim 13 further including determining whether a soft error has occurred based on the plurality of parity bits.
14. The method of claim 13, further including determining whether a soft error has occurred based on the plurality of parity bits.
15. The method of claim 13, in which the plurality of groups are non- overlapping groups of memory words in which a single soft error can affect only one memory word per group.
15. The method of claim 13, in which the plurality of groups are non-overlapping groups of memory words in which a single soft error can affect only one memory word per group.
16. The method of claim 15, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
16. The method of claim 15, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
17. The method of claim 15, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
17. The method of claim 15, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
18. The method of claim 17, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
18. The method of claim 17, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
19. The method of claim 17, in which a subset of group parity bits corresponding to a memory word of a group are determined based on ordinality of the memory word in the group.
19. The method of claim 17, in which a subset of group parity bits corresponding to a memory word of a group are determined based on ordinality of the memory word in the group.
20. The method of claim 13, in which performing signal processing includes disabling parity updates to allow a read of the data from the memory word location (or address or position) without changing the group parity bits.
20. The method of claim 13, in which performing signal processing includes disabling parity updates to allow a read of the data from the memory word location (or address or position) without changing the group parity bits.
21. The method of claim 13, in which the apparatus is a radar system and the at least one digital signal is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels in the radar system.
21. The method of claim 13, in which the apparatus is a radar system and the at least one digital signal is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels in the radar system.
22. The method of claim 21, in which performing signal processing includes: writing first data corresponding to signal processing of the digital IF signals into the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, group parity bits corresponding to a group of the memory words are updated; and 
reading the first data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, the group parity bits corresponding to the group of the memory word are updated.
22. The method of claim 21, in which performing signal processing includes: writing first data corresponding to signal processing of the digital IF signals into the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, group parity bits corresponding to a group of the memory words are updated; and 
reading the first data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, the group parity bits corresponding to the group of the memory word are updated.
23. The method of claim 22, in which performing signal processing includes: writing second data corresponding to signal processing of the digital IF signals into the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), group parity bits corresponding to the group of the memory word are updated; 
reading the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated; and performing signal processing on the second data to generate the first data.
23. The method of claim 22, in which performing signal processing includes: writing second data corresponding to signal processing of the digital IF signals into the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), group parity bits corresponding to the group of the memory word are updated; 
reading the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated; and performing signal processing on the second data to generate the first data.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,599,518. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are fully contained within the patented claims. 

17242636 Present application
U.S. Patent No. 10,599,518
1. An apparatus, comprising: 





a parity memory component associated with a data memory component 

enabled to store a plurality of parity bits including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; and 











a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word 

during signal processing, the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data.


the plurality of parity bits 
including a set of group parity bits for each group of memory words of a plurality of groups of memory words in the data memory component; 

a processor coupled to the data memory component and parity management component and enabled to receive the at least one digital signal, the processor configured to perform the signal processing of the at least one digital signal and to check the plurality of parity bits for an error in the data stored in the data memory component; and 

a parity management component coupled to the parity memory component and enabled to receive an address of a memory word in the data memory component and a data read from or written to the memory word by the processor 
during the signal processing, the parity management component configured to update group parity bits in the plurality of parity bits stored in the parity memory component corresponding to the address of the memory word based on the data.  

in which the plurality of groups are non- overlapping groups of memory words in which a single soft error can affect only one memory word per group.
2. The signal processing system of claim 1, in which the plurality of groups are non-overlapping groups of memory words in which a single soft error can affect only one memory word per group.
3. The apparatus of claim 1, 
in which the signal processing is configured to write and read each memory word of a plurality of memory words of the data memory such that for each write of a data to a memory word location (or address or position) of the plurality of memory words, group parity bits corresponding to a group of the memory words are updated based on the data and a single read of the data from the memory word location (or address or 


in which the parity management component is coupled to receive a parity enable flag indicating whether or not parity updates are enabled, and in which the signal processing is configured to manage the parity enable flag to ensure that for each write of a data to a memory word location (or address or position) with parity updates enabled, a single read of the data from the memory word location (or address or position) is performed with parity updates enabled.
4. The signal processing system of claim 3, in which the parity management component is coupled to receive a parity enable flag indicating whether or not parity updates are enabled, and in which the signal processing is configured to manage the parity enable flag to ensure that for each write of a data to a memory word location (or address or position) with parity updates enabled, a single read of the data from the memory word location (or address or position) is performed with parity updates enabled.
5. The apparatus of claim 1, 

in which the apparatus is a radar system and at least one 
digital signal received by the apparatus is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels of the radar system, each receive channel configured to receive a reflected signal from transmission of a frame of chirps and to generate a digital IF signal of samples of the reflected signal.
    5. The signal processing system of claim 1, 
in which the signal processing system is a radar system and the at least one 
digital signal is 
a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels of the radar system, each receive channel configured to receive a reflected signal from transmission of a frame of chirps and to generate a digital IF signal of samples of the reflected signal. 
6. The apparatus of claim 5, 
in which the signal processing is configured to: 



the first data read from the memory word locations (or addresses or positions). 

in which the signal processing is configured to: 
write second data corresponding to the plurality of digital IF signals into the plurality of memory word locations (or addresses or positions) in the data memory, in which for each memory word 
read the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), 
the group parity bits corresponding to the group of the memory words are updated based on the second data read from the memory word location (or address or position); and 
perform signal processing on the second data to generate the first data.

write second data corresponding to the plurality of digital IF signals into the plurality of memory word locations (or addresses or positions) in the data memory, in which for each memory word 
read the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), 
the group parity bits corresponding to the group of the memory words are updated based on the second data read from the memory word location (or address or position); and 
perform signal processing on the second data to generate the first data.

in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
8. The signal processing system of claim 1, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
9. The apparatus system of claim 1,
 in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
9. The signal processing system of claim 1, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.

in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
10. The signal processing system of claim 9, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
11. The apparatus of claim 9, 
in which the parity management component is configured to determine a subset of group parity bits corresponding to a memory word of a group based on ordinality of the memory word in the group.
11. The signal processing system of claim 9, in which the parity management component is configured to determine a subset of group parity bits corresponding to a memory word of a group based on ordinality of the memory word in the group.
12. The apparatus of claim 11, 
in which the parity management component includes a parity identification circuit configured to determine the subset of group parity bits corresponding to a memory word of a group, 
the parity identification circuit including: 
a first component coupled to receive a binary representation of the ordinality of the memory word, the first component configured to output a first binary representation of an index of a left most non-zero bit of the binary representation of the ordinality; 
a first adder coupled to the first component to receive the first binary representation and coupled to receive the binary representation of the ordinality, the first adder configured to output a second binary representation of a sum of the first 
a second component coupled to the first adder to receive the second binary representation, the second component configured to output a third binary representation of an index of a left most non-zero bit of the second binary representation; and 
a second adder coupled to the second component to receive the third binary representation and coupled to receive the binary representation of the ordinality, the second adder configured to output a fourth binary representation of a sum of the third binary representation and the binary representation of the ordinality.

the parity identification circuit including: 
a first component coupled to receive a binary representation of the ordinality of the memory word, the first component configured to output a first binary representation of an index of a left most non-zero bit of the binary representation of the ordinality; 
a first adder coupled to the first component to receive the first binary representation and coupled to receive the binary representation of the ordinality, the first adder configured to output a second binary representation of a sum of the first 
a second component coupled to the first adder to receive the second binary representation, the second component configured to output a third binary representation of an index of a left most non-zero bit of the second binary representation; and 
a second adder coupled to the second component to receive the third binary representation and coupled to receive the binary representation of the ordinality, the second adder configured to output a fourth binary representation of a sum of the third binary representation and the binary representation of the ordinality.


dividing memory words of a data memory of the apparatus into a plurality of groups, 

in which a plurality of parity bits associated with the data memory includes a set of group parity bits for each group of the plurality of groups; and 
performing signal processing on a least one digital signal received by the apparatus, 


dividing memory words of a data memory of the signal processing system into a plurality of groups, 
in which a plurality of parity bits associated with the data memory includes a set of group parity bits for each group of the plurality of groups; 
performing signal processing on a least one digital signal received by the 
signal processing system, 


determining whether a soft error has occurred based on the plurality of parity bits.

(from claim 13 above)
determining whether a soft error 
has occurred based on the plurality of parity bits.
15. The method of claim 13, in which the plurality of groups are non- overlapping groups of memory words in which a single soft error can affect only one memory word per group.
14. The method of claim 13, in which the plurality of groups are non-overlapping groups of memory words in which a single soft error can affect only one memory word per group.
16. The method of claim 15, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.
15. The method of claim 14, in which each set of group parity bits consists of a parity bit for each bit position of a memory word.

16. The method of claim 14, in which each set of group parity bits consists of P parity bits for each bit position of a memory word, in which a value of P depends on a number of words N in a group, P and N being positive integers greater than one.
18. The method of claim 17, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
17. The method of claim 16, in which the value of P is chosen as a smallest value that satisfies N>2P-P-1.
19. The method of claim 17, in which a subset of group parity bits corresponding to a memory word of a group are determined based on ordinality of the memory word in the group.
18. The method of claim 16, in which a subset of group parity bits corresponding to a memory word of a group are determined based on ordinality of the memory word in the group.
20. The method of claim 13, in which performing signal processing includes disabling parity updates to allow a read of the data from the memory word location (or address or position) without changing the group parity bits.
19. The method of claim 13, in which performing signal processing includes disabling parity updates to allow a read of the data from the memory word location (or address or position) without changing the group parity bits.
21. The method of claim 13, in which the apparatus 
is a radar system and the at least one digital signal is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels in the radar system.
20. The method of claim 13, in which the signal processing system 
is a radar system and the at least one digital signal is a plurality of digital intermediate frequency (IF) signals generated by a plurality of receive channels in the radar system.
22. The method of claim 21, in which performing signal processing includes: writing first data corresponding to signal 
reading the first data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, the group parity bits corresponding to the group of the memory word are updated.

reading the first data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory words, the group parity bits corresponding to the group of the memory word are updated. 

reading the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated; 

reading the second data from the plurality of memory word locations (or addresses or positions), in which for each memory word in the plurality of memory word locations (or addresses or positions), the group parity bits corresponding to the group of the memory words are updated; .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,023,323 and U.S. Patent No. 10,599,518 to the present inventors are the parent cases of the pending application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111